        Case 3:16-cv-02010-WWE Document 105 Filed 09/27/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

STEPHEN M. KENNEDY and ALICIA,                :      No. 3:16-cv-02010 (WWE) (RMS)
CARSON, on behalf of themselves and           :
all similarly situated,                       :
                        Plaintiffs,           :
                                              :
       v.                                     :
                                              :
RYAN D. McCARTHY, Acting Secretary            :
of the Army,                                  :
               Defendant.                     :      September 27, 2019

            RESPONSE REGARDING THE COURT’S ORDER AT DOCKET #101

       This is an Administrative Procedure Act case. The underlying issue is whether the agency,

the Army, acted arbitrarily or capriciously when it adjudicated the two lead plaintiffs’ discharge

upgrade applications. Prior to the filing of this case, the two lead plaintiffs had sought discharge

upgrades and were denied.

       After this case was filed, the Court remanded the lead plaintiffs’ applications for further

consideration by the Army. Upon remand, the Army upgraded lead plaintiff Kennedy’s discharge

to “Honorable.” Similarly, for lead plaintiff Carson, the Connecticut National Guard upgraded her

discharge to “Honorable” and forgave any outstanding debt. Following the remand, the defendant

moved to dismiss the case and the Court denied the motion.

       The parties then began to litigate the issue of discovery, specifically whether there would

be any discovery and, if so, the scope of the discovery. As a general matter, a “court reviewing an

agency decision is confined to the administrative record compiled by that agency when it made

the decision.” Nat’l Audubon Soc’y v. Hoffman, 132 F.3d 7, 14 (2d Cir. 1997) (citing Florida

Power, 470 U.S. at 743-44; Camp v. Pitts, 411 U.S. 138, 142 (1973)). The general rule, therefore,

is that discovery is not available in Administrative Procedure Act cases. There are, however,



                                                     1
             Case 3:16-cv-02010-WWE Document 105 Filed 09/27/19 Page 2 of 6



limited exceptions to this general rule; one of which is when the administrative record does not

fully permit the Court to evaluate the challenged action. The parties briefed the discovery issue to

the Court.

         The Court issued an order regarding discovery on September 9, 2019. In that order, the

Court held:

         Where a plaintiff challenges an agency’s general course of conduct rather than a
         discrete adjudication, limited discovery outside of the administrative record may be
         necessary where the administrative record does not contain evidence of the
         challenged action. See Milanes v. Chertoff, 2008 WL 2073420, at *1 (S.D.N.Y.
         May 13, 2008) (agency delay may be a “course of conduct” needing to be explored
         by plaintiff). The Court should permit only discovery necessary to effectuate the
         Court’s judicial review. Ali v. Pompeo, 2018 WL 20158152, at *4 (E.D.N.Y. May
         2, 2018). Here, plaintiffs maintain that course of conduct evidence is not generally
         part of an individual’s administrative record.

         In light of the nature of plaintiffs’ challenge in this action, the Court will allow
         plaintiffs to conduct discovery outside of the administrative record. The parties are
         instructed to confer and file a proposed discovery plan that addresses the scope of
         the discovery sought and that proposes an agreed upon schedule[.]

Docket #101, pg. 3 (emphasis added).

         In response to this order, the parties conferred but were unable to reach an agreement

regarding the scope of discovery. The plaintiffs’ propose full blown, unlimited discovery with a

Rule 26(f) order. As set forth more fully below, the defendant believes that the Court’s order did

not authorize such limitless discovery and that the plaintiffs have failed to follow the Court’s order.

         As the Court is aware, the Local Rules of the District of Connecticut specifically exempt

Administrative Procedure Act cases from Rule 26.1 Local Rule 26(f)(3) states that the rule


         1
           The fact that the plaintiffs make constitutional claims in this matter does not change this analysis. Charlton
Mem. Hosp. v. Sullivan, 816 F. Supp. 50, 51 (D. Mass. 1993) (plaintiff’s equal protection claim “cannot so transform
the case that it ceases to be primarily a case involving judicial review of agency action”); cf. Harkness v. United States,
727 F.3d 465, 473 (6th Cir. 2013) (“[T]he review scheme does not carve out an exception for constitutional claims.”).
Judicial review under the APA, after all, expressly includes claims that agency action is “contrary to constitutional
right.” 5 U.S.C. § 706(2)(B). Courts have confined constitutional claims to APA review. See, e.g., Bellion Spirits,
LLC v. United States, 335 F. Supp. 3d 32, 44 (D.D.C. 2018); Chiayu Chang v. U.S. Citizenship & Immigration Servs.,
254 F. Supp. 3d 160, 161 (D.D.C. 2017); Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv., 58 F.Supp. 3d

                                                                 2
          Case 3:16-cv-02010-WWE Document 105 Filed 09/27/19 Page 3 of 6



requiring the parties to engage in a planning conference and file a report “shall not apply to the

following categories of cases: . . . review of decisions by administrative agencies . . . .” Similarly,

Federal Rule of Civil Procedure 26(a)(1)(B)(i) exempts Administrative Procedure Act cases from

initial disclosures, and Rule 26(f)(1) states that the requirement to confer for the purpose of

formulating a 26(f) Report does not apply to a matter exempted from initial disclosures under

26(a)(1)(B). See also Local Rule 16.

         Nothing in the Court’s order from September 9, 2019, states, or even suggests, that the

Court intended the parties to disregard the exemption found in Federal Civil Rule 26 and Local

Rule 26. Absent some indication that the Court intended to abrogate the Federal and Local Rules,

the logical reading of the Court’s order is that the Court did not intend for the parties to file a Rule

26(f) report that incorporated initial disclosures deadline as well as the other requirements of Rule

26. In fact, the language of the order – specifically the requirement to file a proposed discovery

plan that addresses the scope of discovery – demonstrates that the Court did not intend for the

parties to file a Rule 26(f) report. If the Court had intended that, it would have so stated. Thus,

the plaintiffs’ proposal that the parties file a Rule 26(f) report ignores the Court’s September 9,

2019, order.

         The plaintiffs’ proposed discovery within their draft Rule 26(f) report also ignores the

Court’s order. The draft Rule 26(f) report that the plaintiffs’ sent to undersigned counsel states




1991, 1237-38 (D.N.M. 2014); Tafas v. Dudas, 530 F. Supp. 2d 786, 803 (E.D. Va. 2008); Harvard Pilgrim Health
Care of New England v. Thompson, 318 F. Supp. 2d 1, 10 (D.R.I. 2004). Moreover, the plaintiffs have not sued the
proper defendant if they are alleging free standing, i.e., non-APA, claims, because Bivens claims (see Bivens v. Six
Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)) must be made against individual defendants,
not the head of an agency. Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (“Because the doctrine of respondeat
superior does not apply in Bivens actions, a plaintiff must allege that the individual defendant was personally involved
in the constitutional violation.”); Viola v. Bryant, No. 3:17-cv-00853 (CSH), 2017 WL 2676407, at *2 (D. Conn. June
21, 2017) (settling for elements of Bivens claims); Dunn v. U.S. Fed. Bureau of Prisons, No. 3:03-cv-1928 (JBA),
2006 WL 695805, at *4 (D. Conn. Mar. 20, 2006) (“A Bivens action will only lie against a federal government official
and thus such actions against the United States or a federal agency are ‘routinely’ dismissed.”).

                                                               3
             Case 3:16-cv-02010-WWE Document 105 Filed 09/27/19 Page 4 of 6



that “Plaintiffs anticipate that discovery will be needed on all matters related to the causes of action

and defenses raised both in their and the Secretary’s pleadings, including but not limited to:” ten

additional broad categories. This proposal cherry-picks one line of the Court’s order on discovery

and ignores the law the Court cited in its order and the Court’s instructions therein.

         The Court specifically relied upon Milanes and Ali in its order. As explained by this Court,

those two cases do not permit full blown, unrestricted discovery. Instead, as this Court explained,

those cases stand for the proposition that limited discovery may be necessary and that such

discovery may be had only to the extent necessary to effectuate judicial review. Following this

explanation of the relevant case law, the Court stated that it would permit discovery outside of the

administrative record.

         The plaintiffs proposed discovery disregards the Court’s order.                       The Court did not

distinguish or disagree with the limitations set forth Milanes and Ali. Instead, the Court relied on

those cases in reaching its holding. The logical reading of the Court’s order is that the discovery

it permitted should be in line with the cases it relied upon in reaching its holding; therefore, the

Court did not permit discovery on any and all matters in the case. Instead, the Court permitted

limited discovery to supplement the record as necessary to effectuate judicial review and required

the parties to file a plan regarding the scope of this discovery. The plaintiffs’ proposed discovery

plan, as set forth in the draft Rule 26(f) report provided to undersigned counsel, does not follow

the Court’s order.

         Based on the Court’s order, the defendant believed that the plaintiffs would identify

portions of the administrative record that were deficient.2 Following this, the plaintiffs would



         2
          The plaintiffs state in their draft 26(f) report that the defendant “declined to make any counter-proposal
regarding specific elements of the discovery plan[.]” The defendant asked the plaintiffs why they believed that the
Court’s order provided for the unlimited approach taken by the plaintiffs and asked the plaintiffs if there was specific

                                                               4
          Case 3:16-cv-02010-WWE Document 105 Filed 09/27/19 Page 5 of 6



propose specific discovery that would remedy the specific deficiencies. From there, the parties

would confer on the most logical and proportional method of conducting this discovery. To the

extent the parties agreed on the scope and methods, such an agreement could be reported to the

Court; to the extent they disagreed, the issue would be narrowly framed for the Court. Finally, the

parties could agree, or at least discuss, a timetable to conduct the limited discovery. The defendant

respectfully submits that this is what the Court intended in its order, based on the cases cited

therein, the briefing leading up to the order, and the Rules of Civil Procedure, both Federal and

Local.

         Based on the Court’s order, the Federal Rules, and the Local Rules, the defendant does not

believe that unrestricted discovery is warranted or permitted nor does the defendant believe that a

Rule 26(f) report is appropriate in this case.


                                                      The Defendant,

                                                      JOHN H. DURHAM
                                                      UNITED STATES ATTORNEY


                                             By:      /S/ David C. Nelson
                                                      Michelle L. McConaghy (ct27157)
                                                      David C. Nelson (ct25640)
                                                      Assistant U.S. Attorneys
                                                      157 Church Street, 24th Floor
                                                      New Haven, Connecticut 06510
                                                      Tel: (203) 821-3700
                                                      Email: David.C.Nelson@usdoj.gov




discovery that the plaintiffs wanted to discuss. The plaintiffs declined to answer the defendant’s question, insisted
that they were going to file a Rule 26(f) report, and did not identify any specific discovery.

                                                              5
        Case 3:16-cv-02010-WWE Document 105 Filed 09/27/19 Page 6 of 6



                                           CERTIFICATION

        I hereby certify that on September 27, 2019, a copy of the foregoing was filed
electronically. Notice of this filing was sent by e-mail to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

                                                            /S/ David C. Nelson
                                                            David C. Nelson (ct25640)
                                                            Assistant United States Attorney




                                                    6
